department of the treasury internal_revenue_service washington d c date number release date cc intl br5 wta-n-104078-99 jwrogersiii uilc internal_revenue_service national_office field_service_advice memorandum for from roger m brown special counsel to the assistant chief_counsel international - technical subject this field_service_advice responds to your memoranda dated date and date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend business persons abc x fx u s x country country x country fx country country fx expenses city group group manager busine sec_1 busine sec_1 activity date date type income type income type income aa bb cc dd ee ff excerpt issue what is the appropriate_exchange_rate for translating expenses attributable to type income as defined under the closing agreements conclusion the spot_rate in effect on the date the expenses are accrued by the country x s is the appropriate_exchange_rate for translating expenses facts our understanding of the facts is as follows abc based in city is an ee where busine sec_1 activity is conducted abc is not a traditional ff abc consists of business persons that are organized into group 1s controlled by managers group 1s accept no aa rather a group provides the means by which a manager can accumulate and commit dd to busine sec_1 aa generally each business person belonging to a group agrees to accept a predetermined percentage of all busine sec_1 on behalf of a group business persons delegate to managers authority to select aas set bb rates hold bb and pay cc on their behalf for each group abc maintains separate u s dollar country fx and country fx x we understand that it is abc policy to match and manage bb income type income and payment of cc in the same currency to avoid currency risks the u s tax consequences of abc activities are governed by the provisions in two sets of closing agreements entered into between abc business persons and the service on date and on date hereafter the date closing_agreement or the date closing_agreement as the case may be or collectively the date and date closing agreements under these closing agreements the type income of each business person is computed separately for each taxable_year and is then excerpt the date and date closing agreements provide that business persons shall be entitled to claim a deduction for expenses attributable to type income generally the portion of expenses attributable to each taxable_year is to be determined by direct allocation where appropriate otherwise attributable expenses are determined by apportionment by multiplying such expenses by a fraction the numerator of which is bb included in type income for that taxable_year and the denominator of which is all bb for that taxable_year included in abc income in the vast majority of cases expenses are accrued ratably throughout the year and are paid on a continuous basis in country fx through a group 1’s country x for purposes of determining type income the date and date closing agreements do not specify the rate at which they are to be translated into u s dollars or when such expenses are to be accrued we understand that abc current practice is to translate expenses into u s dollars at the exchange rate in effect on the last day of each taxable_year and to accrue them at that time you have asked whether expenses should be translated into u s dollars at the spot_rate on the date they were accrued by the country x rather than at the spot_rate at the end of the taxable_year in responding to your question we note that for as agreed this memorandum specifically does not address those de_minimis cases where the u s x s pays expenses attributable to u s dollar business or those situations where an business person does not have a country x that pays expenses attributable to u s dollar business in other words this memorandum only addresses those situations where a business person has a u s business and a country business the purposes of our analysis we assume that the country x is not a qualified_business_unit within the meaning of subpart j law and analysis code sec_988 defines a sec_988 transaction as any transaction described in code sec_988 if the amount which the taxpayer is required to pay by reason of such transaction is denominated in terms of a nonfunctional_currency or is determined by reference to the value of one or more nonfunctional currencies code sec_988 describes accruing or otherwise taking into account any item of expense which is to be paid after the date on which so accrued or taken into account sec_988 and sec_1_988-2 provide rules to measure exchange gain_or_loss with respect to an item of expense that is accrued and paid on different dates these provisions contemplate the use of the spot_rate determined under sec_1_988-1 principles on the booking_date ie the accrual date to translate an item of expense into u s dollars based on the facts developed to date it appears that sec_988 and the regulations thereunder govern under these provisions it is the exchange rate on the booking_date that must be used to accrue the relevant expenses rather than the exchange date at the end of the taxable_year similarly under case law an expense denominated in a foreign_currency is generally translated at the spot_rate on the day the expense is accrued see eg 24_tc_56 aff’d 229_f2d_957 2d cir 29_tc_350 bernuth lembcke company inc 1_bta_1051 accordingly the expenses which are allocated to type income pursuant to the closing agreements should be translated at the spot_rate on the date the expenses are accrued by the country x case development hazards and other considerations as noted above the translation methodology should be the spot_rate in effect on the date expenses are accrued by the country x s additionally as noted above our analysis assumes that the country x is not a qualified_business_unit qbu if this x is a qbu then our analysis will likely have to be revised if you have any further questions please call me at ____________________________________ roger m brown special counsel to the assistant chief_counsel international - technical cc intl
